Citation Nr: 0526470	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  00-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L1-2, currently evaluated as 20 percent disabling.

2.  What rating is for assignment for sciatic neuropathy of 
the right thigh, associated with degenerative disc disease at 
L1-2, from September 23, 2002?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to March 
1981, with prior active service totalling one year, 11 
months, and 23 days.

The issue of the veteran's entitlement to service connection 
for degenerative disc disease at L1-2 was most recently 
before the Board of Veterans' Appeals (Board) in September 
2003, at which time it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, through the VA's Appeals Management Center (AMC) in 
Washington, DC, so that additional development could be 
undertaken.  While the case remained in remand status, the 
AMC's Resource Unit in Bay Pines, Florida, assigned a 
separate 10 percent evaluation for sciatic neuropathy of the 
right thigh, due to degenerative disc disease at L1-2, and in 
the absence of any indication that such action satisfies the 
veteran's appeal as to either the larger or the lesser 
included issue, both matters are within the Board's 
jurisdiction for review.  

Notice is taken that in April 2001 and March 2003 
correspondence, the veteran set forth allegations with 
respect to his entitlement to service connection for 
residuals of herbicide exposure, to include prostate cancer; 
and to an increased rating for hearing loss.  He also has 
claimed entitlement to service connection for impotence and 
incontinence secondary to prostate cancer.  As these issues 
have not been developed for appellate review they are 
referred to the RO for initial development and adjudication.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A memorandum was prepared and submitted by the Board in 
October 2002 to its now defunct evidence development unit so 
that additional evidentiary development could be undertaken.  
The remand that followed in September 2003 essentially 
mirrored the Board's earlier memorandum.  Unfortunately, 
however, needed procedural development of this matter was not 
included in either the Board's memorandum or remand, thereby 
requiring further return of the case to the AMC or RO.  In 
this regard, it is noted that a notice letter regarding the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), was never furnished 
to the veteran as to the matters herein on appeal.  The 
record reflects that VCAA notice was attempted by the RO in 
April 2001 regarding separate issues involving claims for 
service connection.  No reference was therein made to the 
evidence required to substantiate the veteran's then existing 
appeal for increased compensation for his service-connected 
low back disorder.  While additional delay is regrettable 
this matter must be returned for further action in order to 
comply with the VCAA and to preserve the veteran's due 
process rights.  

Additional procedural development is likewise necessary for 
initial consideration of the veteran's claim of 
extraschedular entitlement.  In this regard, it is noted that 
the veteran has indicated that he was forced to retire two 
years early from his position as a school social worker, due 
to the pain resulting from his service-connected back 
disorder.  To date, his entitlement to an extraschedular 
evaluation of increased disability has not been adjudicated, 
and return of the case is required to facilitate initial 
review of that intertwined issue.  

In addition, further medical input is needed in order to 
clarify the relationship between service-connected disc 
disease at L1-2, disc disease at other points of the lumbar 
spine, and various other spinal abnormalities shown on a VA 
orthopedic examination in March 2005.  That examination 
revealed an increase in dorsal kyphosis, compression of four 
mid-thoracic vertebral bodies from T-7 to T-10), "six lumbar 
vertebral bodies," and a Grade I spondylolisthesis of L-4 on 
L-5.  Whether any of the foregoing abnormalities is part and 
parcel of, or secondary to, the service-connected 
disabilities currently at issue must first be addressed from 
a medical standpoint, and then by a RO rating board.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims of entitlement 
to a schedular and extraschedular 
evaluation in excess of 20 percent for 
degenerative disc disease at L1-2 and the 
question of what rating is for assignment 
for sciatic neuropathy of the right thigh 
from September 23, 2002.  The veteran 
must be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  
Finally, he must be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Any records of VA medical examination 
or treatment not already on file which 
pertain to the veteran's service-
connected degenerative disc disease at 
L1-2 or his sciatic neuropathy of the 
right thigh must be obtained for 
inclusion in his claims folder.  If 
Federal records cannot be secured a 
written unavailability memorandum must be 
prepared and added to the claims folder.

3.  The report of a VA spinal-orthopedic 
examination conducted on March 31, 2005, 
by R. Cohen, M.D., of the VA Medical 
Center in Baltimore, Maryland, must be 
returned to Dr. Cohen for the preparation 
of an addendum to his earlier report.  If 
Dr. Cohen is unavailable, or in the event 
that he wishes to further examine the 
veteran, the appellant must be accorded 
an additional VA medical examination for 
evaluation of the nature and severity of 
his service-connected degenerative disc 
disease at L1-2 and sciatic neuropathy of 
the right thigh.  The entirety of the 
veteran's claims folder must be made 
available to Dr. Cohen or his designee 
for review.  

Ultimately, the examiner must answer the 
following, with full supporting 
rationale:  

(a)  Is it at least as likely 
as not (i.e. is there a 50/50 
chance) that any of the spinal 
defects noted on examination in 
March 2005, including but not 
limited to an increase in 
dorsal kyphosis, compression of 
four mid-thoracic vertebral 
bodies from T-7 to T-10, six 
lumbar vertebral bodies, and a 
Grade I spondylolisthesis of L-
4 on L-5, are part and parcel 
of the veteran's service-
connected degenerative disc 
disease at L1-2 or his sciatic 
neuropathy of the right thigh, 
or secondary thereto?  Whether 
such defects are congenital or 
acquired in nature must be 
fully set forth.  The examiner 
is invited to note that the 
veteran served on active duty 
as a fighter pilot.

(b)  Is it at least as likely 
as not that the veteran's 
service-connected degenerative 
disc disease at L1-2 or his 
sciatic neuropathy of the right 
thigh, alone, results in a 
marked interference with his 
employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

4.  Lastly, the questions of what 
schedular and extraschedular rating in 
excess of 20 percent is for assignment 
for the veteran's service-connected 
degenerative disc disease at L1-2, and 
what schedular or extraschedular rating 
is for assignment for sciatic neuropathy 
of the right thigh from September 23, 
2002, must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority, including the 
VCAA and the holding in Fenderson v. 
West, 12 Vet.App. 119 (1999) (as 
applicable to the sciatic neuropathy of 
the right thigh).  Regarding the 
veteran's extraschedular entitlement, 
such action must include a written 
determination as to whether a referral to 
VA's Under Secretary for Benefits or 
Director, Compensation and Pension 
Service, is warranted.  If any benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

